In his motion appellant again insists that the evidence should have been held insufficient to support the verdict, basing his contention largely upon the theory that at the time the barn was burned appellant had no knowledge that it was his father-in-law who had attached appellant's cotton the afternoon before the fire occurred, and therefore that the filing of the suit and attaching of the cotton had no probative force as furnishing motive for the burning. The record shows that when the cotton was taken away by the sheriff appellant was not at home. The sheriff told appellant's wife it was her father who had the attachment levied. She testified that she did not disclose to appellant when he came home the information given her by the sheriff because ill feeling already existed between appellant and her father. Having in mind the particular point stressed and because no question other than the sufficiency of the evidence is presented, we have again carefully examined the facts. Remembering it is the jury's province to determine the credibility of the witnesses and the weight to be given their testimony, we feel that it would be invading the jury's domain for this court to say that certain evidence should or should not have been accepted by the jury as true. We are unable to say *Page 127 
there was no evidence upon which the verdict could be properly based, and therefore find it necessary to overrule appellant's motion.
The motion for rehearing is overruled.
Overruled.